Exhibit 10.1




Non-Management Director Compensation




 

        On May 25, 2006, upon the recommendation of the Nominating and
Governance Committee, the Board of Directors approved the terms of the
compensation to be paid to each non-management director of the Board in respect
of his/her service on the Board.  The following is a summary of the elements of
such compensation:




 


Annual Retainer

Presiding Director Annual Retainer

Audit Committee Chairman Annual Retainer

Compensation and Nominating Committee Chairman Annual Retainer

Retirement Committee Chairman Annual Retainer

Each Telephonic Board Meeting Attended

Each Board Meeting and each Compensation, Nominating and Governance and
Retirement Committee Meeting Attended

Each Audit Committee Meeting Attended

$50,000

$6,000

$10,000

$6,000

$2,000

$500

$1,200

$1,250




 

        Each year, each non-management director also receives long-term
incentive compensation. The total annual compensation (i.e. total cash
compensation plus long-term incentive compensation) payable to the
non-management directors is based upon total compensation received by
non-management directors at 16 peer group companies as provided by independent
compensation consultants and is set between the 70th to 75th percentile for 2006
("Baseline Compensation").  The amount of the long-term incentive compensation
payable each year is equal to the difference between (i) Baseline Compensation
and (ii) the total cash payable to the non-management directors for such year.
 The value of the long-term incentive compensation payable each year is
allocated 50% to stock option awards and 50% to restricted stock awards, with
the number of options and shares awarded being determined by reference to the
market value of the Company's stock on the date of the award.




 

 






